Citation Nr: 1619130	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  09-21 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 20 percent disabling for a medial meniscus tear, status post arthroscopy, of the right knee.  


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to November 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).  

In an April 2009 rating decision, the RO increased the Veteran's evaluation for his right knee disability from 10 percent disabling to 20 percent, effective December 2007.  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claim for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal was previously before the Board, most recently in March 2013, when it was remanded for additional development.  The requested development was substantially complied with and the claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

Throughout the period on appeal the Veteran's right knee disability is characterized by extension to 0 degrees and flexion to 60 degrees, at worst.  There is MRI evidence of a torn medial meniscus, but no x-ray evidence of arthritis.  There are complaints of instability and locking, without objective evidence on testing.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for a right knee disability based on instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257-5259 (2015).   
 
2.  The criteria for a separate non compensable evaluation, for limitation of flexion to 60 degrees has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5260 (2015).    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Proper notice was provided in a December 2007 letter.  

VA has also complied with its duty to assist.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The evidence of record includes the reports of VA examinations; private treatment records; and statements from the Veteran.  The VA examiners completed all necessary testing, examined the Veteran, reviewed his claims file, and described the functional effects of his right knee disability in the corresponding examination reports.  Therefore, the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes the Veteran's November 2014 VA examination had not been previously reviewed by the RO.  The Veteran submitted March 2016 correspondence waiving initial RO review of the November 2014 VA examination.  

II.  Legal Criteria 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran's right knee disability is currently rated under 38 C.F.R. § 4.71a, DC 5258.  The assignment of a particular diagnostic code to evaluate a disability is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology. 

DC 5258 provides a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

The Veteran's service-connected right knee disability has been previously rated under DC 5010.  DC 5010 rates arthritis, due to trauma, substantiated by x-rays, and advises it is to be rated as degenerative arthritis under DC 5003.  DC 5003 provides that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The knee is considered a major joint.  38 C.F.R. § 4.45(f).

A knee disability can be rated for both limitation of leg flexion under DC 5260 and limitation of leg extension under DC 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004). 

Under DC 5260, leg flexion limited to 60 degrees warrants a noncompensable rating.  Leg flexion limited to 45 degrees warrants a 10 percent rating.  Leg flexion limited to 30 degrees warrants a 20 percent rating.  Leg flexion limited to 15 degrees warrants a 30 percent rating.  8 C.F.R. § 4.71a , DC 5260.

Under DC 5261, leg extension limited to 5 degrees warrants a noncompensable rating. Leg extension limited to 10 degrees warrants a 10 percent rating.  Leg extension limited to 15 degrees warrants a 20 percent rating. 38 C.F.R. § 4.71a , DC 5261. 

In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee.  See VAOPGCPREC 23-97 (July 1, 1997).  Under DC 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257. 

III.  Right Knee Disability 

Service treatment records include evidence related to an in-service motor vehicle accident in which the Veteran injured his right knee.  Diagnostic studies at that time were consistent with a medial meniscal tear.  He underwent arthroscopic debridement and resection during service.  In a July 1994 rating decision, service connection was granted and an initial noncompensable rating assigned under DC 5257 for medial meniscal tear, effective from November 18, 1983.  

In a June 2005 rating decision, the RO characterized the service-connected disability as medial meniscal tear, right knee, status post arthroscopy and increased the rating to10 percent, effective January 16, 2005, under DC 5010. 

The Veteran filed his claim for an increased rating in December 2007 indicating that his right knee disability had increased in severity.  In the rating action on appeal, the RO continued the 10 percent rating under DC 5010.  In an April 2009 rating decision, the RO increased the rating to 20 percent, effective December 6, 2007, under DC 5258.  

The Veteran was afforded a March 2008 VA examination during which he reported giving way, instability, pain, stiffness, weakness.  The Veteran indicated flare ups, which were severe, occurred weekly, and lasted hours.  The examiner noted a history of joint symptoms including instability of the right knee, but after physical examination, noted no instability or subluxation of the right knee.  The Veteran was reportedly able to walk 1/4 mile, but could not stand for more than a few minutes without pain.  On range of motion testing, flexion was to 125 degrees, with pain at 110 degrees; extension was to 0, without pain.  Following repetitive use, flexion was limited to 105 degrees.  The examiner characterized the general occupational effect of the knee disability as "significant."  The Veteran works as a locomotive engineer and his knee makes his work "difficult."  He has to climb ladders to load and unload luggage and when he is required to sit for extended periods of time, he has knee pain.  

The Veteran was provided an August 2011 VA examination.  He complained of daily stiffness, frequent swelling, giving way, and pain with occasional locking .  The VA examiner stated that the Veteran's right knee disability symptoms did not include instability or subluxation.  Range of motion testing showed flexion to 130 degrees, extension to 0.  The examiner noted there was objective evidence of pain following repetitive motion, but no additional limitations.  The examiner noted that the Veteran reported losing 3 weeks of work within the last 12 month period, for pain, with difficulty climbing onto and off the locomotive.  The examiner characterized the occupational effects as significant.  

The Veteran was afforded a June 2013 VA examination.  The Veteran reported that knee surgery has been recommended, but he was unable to have the surgery because of a diagnosis of prostate cancer and ongoing treatment for that condition.  The Veteran reported his right knee often swelled and indicated that he needed to wear a knee brace.  However, the examiner noted the Veteran's muscle strength was normal with normal joint stability and no subluxation.  Range of motion testing showed flexion to 70 degrees, with pain at 70 degrees; extension to 0, without objective evidence of painful motion.  Measurements after repetitive use testing showed flexion to 60 degrees, extension to 0.  The Veteran was noted to use a brace regularly; a cane, occasionally.  X-ray studies did not show arthritis.  The examiner said the Veteran's knee disability would impact his ability to work and pain could significantly limit functional ability during flare ups.  To describe the additional limitation, the examiner noted that "[p]resently, the weather has been changing...Vet[eran] states he thinks he is having a flare up/pain.  Under these conditions, today's DeLuca measurements would represent the most accurate/objective measures" for that purpose.  The examiner further noted that "'[f]requent locking' was not indicated [on the examination report] because the leg "locking" does not sound like a mechanical problem; sounds more like a pain issue...The difference between the Veteran's statement about locking and the medical definition are probably because the Veteran is not medically trained."  An MRI from December 2012 confirmed a posterior medial meniscus tear.  

The Veteran's most recent VA examination occurred in November 2014.  The Veteran reported stiffness, frequent swelling, and pain with occasional locking.  The examiner noted normal muscle strength and no muscle atrophy, ankylosis, subluxation, lateral instability, or joint instability was noted.  Range of motion testing showed flexion to 125 degrees, extension to 0.  The examiner noted that pain was noted on examination (specifically, on flexion) but did not result in or cause functional loss.  The Veteran was able to perform repetitive use testing at least 3 times, without additional functional loss.  The examiner reviewed the December 2012 MRI and noted the tear of the medical meniscus.  X-ray studies did not show arthritis.  As examples of the functional impact of the knee disability, the examiner noted kneeling, squatting and stooping on a repetitive basis for prolonged periods would increase symptoms.  

The only evidence showing possible arthritis comes from the Veteran's private physician.  The Veteran's physician stated in a February 2006 private treatment record "I think [the Veteran] has some mild arthritis in the knee although he could have a small meniscal tear."  The physician did not perform an x-ray to confirm the possibility of arthritis.  The Board finds the February 2006 private physician's mention of possible arthritis not probative evidence in favor of the Veteran's claim as he did not perform an x-ray to confirm the presence of arthritis and the Veteran was later diagnosed with a meniscal tear, the physician's alternative diagnosis.    

The medical evidence of record shows that the Veteran's service-connected right knee disability is characterized by extension to 0 degrees and flexion to 60 degrees, at worst.  There is MRI evidence of a torn medial meniscus, but no x-ray evidence of arthritis.  There are complaints of instability and locking, without objective evidence on testing.  

Given those findings, the Board finds that consideration of DC 5258 is most appropriate.  The 20 percent currently assigned is the maximum schedular evaluation under DC 5258, thus an increased rating is not warranted.  The Board has considered the Veteran's consistent complaints of locking but notes the June 2013 VA examiner specifically discussed the Veteran's complaints of "locking" and determined they referred to pain, rather than a mechanical problem.  As such, the Board has considered the Veteran's complaints of pain as they refer to limitation of motion.  A separate rating is not warranted under DC 5257 for instability because there is no objective evidence of such during the pendency of the appeal.  A separate noncompensable rating is warranted under DC 5260 for limitation of flexion as the June 2013 VA examination showed flexion limited to 60 degrees, following repetitive testing.  A separate rating is not warranted under DC 5261 because extension has been to 0 degrees throughout the appeal period.  

In deciding the claim, the Board has considered the Veteran's statements regarding his symptoms.  The Veteran has consistently reported suffering from pain, instability, and locking of his knees.  He has also described his difficulty walking, standing, and participating in physical activities such as sports.  His statements describing his symptoms are considered to be competent evidence.  Layno v. Brown, 6 Vet. App. 465 (1994).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Veteran is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's knee conditions has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings as provided in the examination reports directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

IV.  Extraschedular

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected right knee disability.  The competent medical evidence of record shows that his right knee disability is primarily manifested by pain, tenderness and limitation of motion.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  See DC 5260, 5261.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran has reportedly been employed throughout the appeal period.  Hence further consideration of a total rating for compensation based on individual unemployability (TDIU) is not warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  


ORDER

Entitlement to a rating in excess of 20 percent disabling for right knee medial meniscus tear, status post arthroscopy is denied.  

Entitlement to a separate non compensable rating for leg limitation flexion of 60 degrees is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


